Exhibit 10.2


TELEPHONE AND DATA SYSTEMS, INC.


2003 EMPLOYEE STOCK PURCHASE PLAN


(AS AMENDED AND RESTATED)

                     This Plan is an amendment and restatement of the Telephone
and Data Systems, Inc. 2003 Employee Stock Purchase Plan which was approved by
the shareholders of the Company at the annual meeting on May 8, 2003. The
purpose of this amendment and restatement is to provide for the offer and sale
of Special Common Shares to Employees of the Company and certain other
participating Employers as a replacement for the previously offered Common
Shares. This amendment and restatement of the Plan shall be submitted to the
shareholders of the Company for approval at a special meeting of the Company’s
shareholders scheduled on April 11, 2005, and if approved, shall be effective on
the date of such shareholder approval.

SECTION 1. ESTABLISHMENT; PURPOSE; SCOPE.

                     Telephone and Data Systems, Inc. hereby establishes the
Telephone and Data Systems, Inc. 2003 Employee Stock Purchase Plan to encourage
and facilitate the purchase of Company Shares by Employees of the Company and
certain other participating Employers. The Plan is intended to provide a further
incentive for such Employees to promote the best interests of the Controlled
Group and an additional opportunity to participate in its economic progress. It
is the intention of the Company to have the Plan qualify as an “employee stock
purchase plan” within the meaning of section 423 of the Internal Revenue Code of
1986, as amended (the “Code”), and provisions of the Plan shall be construed in
a manner consistent with the Code.

SECTION 2. DEFINITIONS; CONSTRUCTION.

                     As used in this Plan, as of any time of reference, and
unless the context otherwise requires:

                     (a)        “Affiliate” means any trade or business entity
which is a member of the same controlled group (as described in section 414(b)
and (c) of the Code) with the Company, any organization that is a member of an
affiliated service group (as described in section 414(m) of the Code) with the
Company or such a trade or business, or any other entity required to be
aggregated with the Company pursuant to final regulations under section 414(o)
of the Code.

                     (b)        “Benefits Representative” means the Employee
Benefits Department of the Company located in Middleton, Wisconsin, or such
other person or persons designated by the Committee to assist the Committee with
the administration of the Plan.

                     (c)        “Board” means the Board of Directors of the
Company as from time to time constituted.



--------------------------------------------------------------------------------

                     (d)        “Common Shares” means the Common Shares of the
Company, par value $0.01 per share, which have been listed on the American Stock
Exchange both prior and subsequent to the Effective Date.

                     (e)        “Company” means Telephone and Data Systems,
Inc., a Delaware corporation, and any successor thereto.

                     (f)        “Company Shares” means (i) the Common Shares
prior to the Special Common Shares Effective Date and (ii) the Special Common
Shares on and after the Special Common Shares Effective Date.

                     (g)        “Compensation” means an employee’s
“Compensation” as defined in paragraph (11) of Article 2 of the Telephone and
Data Systems, Inc. Tax-Deferred Savings Plan, as amended from time to time,
determined without regard to the limitation on compensation which is taken into
account under such plan pursuant to section 401(a)(17) of the Code.

                     (h)        “Controlled Group” means the Company and its
Subsidiaries.

                     (i)        “Effective Date” means April 1, 2003.

                     (j)        “Eligibility Date” means the Effective Date and
the first day of each subsequent calendar month.

                     (k)        “Eligible Employee” means any Employee, but
excluding any individual who is a leased employee of an Employer (within the
meaning of section 414(n) of the Code).

                     (l)        “Employee” means an individual whose
relationship with an Employer is, under common law, that of an employee.

                     (m)        “Employee Stock Purchase Account” means the
account established pursuant to Section 6(d) of the Plan to hold a Participant’s
payroll deduction contributions.

                     (n)        “Employer” means the Company and (i) any entity
that is a member of the Controlled Group that adopts the Plan as of the
Effective Date, with the prior approval of the Company; and (ii) each entity
that is or subsequently becomes a member of the Controlled Group and adopts the
Plan as of any later date, with the prior approval of the Company.

                     (o)        “Fair Market Value” means the closing price of
the applicable Company Share on the American Stock Exchange for the date of
determination, or if such date is not a trading day, the closing price of such
share on the American Stock Exchange on the next preceding trading day.

                     (p)        “Nominee” means the custodian designated by the
Company for the Stock Accounts established hereunder.

                     (q)        “Participant” means any Eligible Employee of an
Employer who meets the eligibility requirements of Section 5(a), and has elected
to participate in the Plan as described in such Section. An individual shall
cease to be a Participant as of the date he or she terminates

2

--------------------------------------------------------------------------------

employment with his or her Employer, for whatever reason; provided, however,
that the transfer of employment from one Employer to another Employer shall not
be considered a termination of employment hereunder.

                     (r)        “Plan” means the Telephone and Data Systems,
Inc. 2003 Employee Stock Purchase Plan as amended and restated as herein set
forth, and any future amendment or supplement thereto.

                     (s)        “Purchase Date” means the last day of each
calendar quarter.

                     (t)        “Purchase Period” means a calendar quarter
ending on a Purchase Date.

                     (u)        “Purchase Price” means, with respect to a
Purchase Date, 85 percent of the Fair Market Value of the applicable Company
Share determined as of such date.

                     (v)        “Special Common Shares” means the Special Common
Shares of the Company, par value $0.01 per share, which the Company plans to
distribute in 2005 in the form of a stock dividend with respect to the
outstanding Common Shares and Series A Common Shares which are expected to be
initially listed on the American Stock Exchange some time in 2005.

                     (w)        “Special Common Shares Effective Date” means the
first day of the first Purchase Period for which the Committee determines in its
sole discretion that all of the following conditions established by the Board
have been satisfied with respect to the Special Common Shares, and accordingly,
after such date, each Participant will be granted an option on all subsequent
Purchase Dates to purchase only Special Common Shares and not the previously
granted Common Shares:


(i) Approval by the Company shareholders of the Amendment to the Restated
Certificate of Incorporation of the Company to increase the authorized number of
Special Common Shares;

(ii) Effectiveness of the Amendment described in (i);

(iii) Effectiveness of the distribution of Special Common Shares for the Plan
with the Securities Exchange Commission;

(iv) Registration of the Special Common Shares for the Plan with the Securities
Exchange Commission;

(v) Listing of the Special Common Shares on the American Stock Exchange;

(vi) Receipt of all required approvals and consents;

(vii) No legal prohibition; and



3

--------------------------------------------------------------------------------

(viii) No rescission by the Board of this Amendment and Restatement to the Plan
to change the shares being offered from Common Shares to Special Common Shares.


                     (x)        “Subsidiary” means an entity which is deemed to
be a “subsidiary corporation” within the meaning of Section 424(f) of the Code.

                     (y)        “Termination Date” means the earliest of (i)
December 31, 2008, (ii) such earlier date on which the Board terminates the Plan
or (iii) the Purchase Date on which all of the applicable Company Shares
available for issuance under the Plan shall have been purchased by Participants
under the Plan.

The masculine gender, when appearing in this Plan, shall be deemed to include
the feminine gender unless the context clearly indicates to the contrary. The
words “hereof,” “herein,” and “hereunder,” and other similar compounds of the
word “here,” shall mean and refer to the entire Plan and not to any particular
provision or section of this document.

SECTION 3. ADMINISTRATION.

                     This Plan shall be administered by the 2003 Employee Stock
Purchase Plan Committee (hereinafter referred to as the “Committee”), the
members of which shall be individuals selected by the Board who do not satisfy
the eligibility requirements of Section 5 hereunder. The Committee shall be
comprised of LeRoy T. Carlson, Jr., Herbert S. Wander and Donald C. Nebergall.
Subject to the express provisions hereof, the Committee shall have complete
authority to interpret this Plan, to prescribe, amend and rescind rules and
regulations relating to it and to make all other determinations necessary or
advisable for the administration of this Plan. The Committee shall also have the
complete authority and responsibility to determine when all of the conditions
are satisfied with respect to the Special Common Shares Effective Date and then
to direct that Participants will only be granted options on all subsequent
Purchase Dates to purchase Special Common Shares and not the previously granted
Common Shares. The Committee’s determinations on the matters referred to in this
paragraph shall be conclusive. No member of the Committee shall be personally
liable for any decision or determination made in good faith under the Plan.

SECTION 4. GRANT OF OPTION.

                     (a)        For each Purchase Period, each Eligible Employee
after his or her Eligibility Date shall be granted an option on the Purchase
Date (such Purchase Date also being referred to in the Plan as a “grant date”)
to purchase a number of the applicable Company Shares, such number and Purchase
Price to be determined in accordance with Section 7 and item (u) of Section 2,
respectively.

                     (b)        Notwithstanding the foregoing, no Eligible
Employee shall be granted any option for a Purchase Period if, immediately after
the grant of such option, the Eligible Employee would own shares (including
shares which may be purchased under the Plan) possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Subsidiaries actually issued and outstanding immediately after such grant.

4

--------------------------------------------------------------------------------

For purposes of the foregoing sentence, the rules of stock attribution set forth
in section 424(d) of the Code shall apply in determining share ownership.

SECTION 5. ELIGIBILITY AND PARTICIPATION.

                     (a)        Any Eligible Employee of an Employer shall be
eligible to participate in the Plan on and after the first Eligibility Date
following such Eligible Employee’s satisfaction of the eligibility service
requirement, or, if later, on and after the first Eligibility Date following the
date on which the Eligible Employee’s Employer adopts the Plan. For purposes of
this subsection, an Eligible Employee shall have satisfied the eligibility
service requirement if he or she has completed at least three months of
continuous service with an Employer. For the sole purpose of calculating length
of service under the Plan, Employees shall be credited with service for an
Employer, an Affiliate and any other member of the Controlled Group (even though
such service may have been performed prior to the Company’s acquisition of such
member or prior to the time such Affiliate became an Affiliate). No eligibility
provision hereof shall permit or deny participation in the Plan in a manner
contrary to the applicable requirements of the Code and the regulations
promulgated thereunder.

                     (b)        On and after the first Eligibility Date as of
which an Eligible Employee is eligible to participate in the Plan as described
in subsection (a) of this Section, such Eligible Employee may elect to become a
Participant in the Plan by making an election to enroll herein, in the time and
manner prescribed by the Committee. Such Eligible Employee’s election shall
specify his or her chosen rate of payroll deduction contributions described in
Section 6, and shall authorize the Eligible Employee’s Employer to withhold a
portion of his or her Compensation in the amount of any such payroll deduction
contributions. The Eligible Employee’s election shall become effective as soon
as administratively practicable after such election is received by the Benefits
Representative or its designee.

                     (c)        If a Participant is transferred from one
Employer to another Employer, such transfer shall not terminate the
Participant’s participation in the Plan. Such transferred Participant may
continue to make payroll deduction contributions under the Plan provided such
Participant takes such action as the Committee may require, if any, in the time
and manner prescribed by the Committee. If a Participant is transferred from an
Employer to an Affiliate that is not a participating Employer, the Participant’s
participation in the Plan shall cease and the entire balance of the
Participant’s Employee Stock Purchase Account shall be refunded to the
Participant as soon as administratively practicable thereafter. If such
Participant subsequently is transferred from such Affiliate to a participating
Employer, such Participant can resume making payroll deduction contributions
under the Plan provided such Participant takes such action as the Committee may
require, if any, in the time and manner prescribed by the Committee.

                     (d)        If an individual terminates employment with all
Employers so as to discontinue participation in the Plan, and such individual is
subsequently reemployed by an Employer, such individual shall not be required
again to satisfy the eligibility service requirement described in subsection (a)
of this Section, but rather shall be eligible to recommence participation on and
after the first Eligibility Date after his or her date of reemployment, in the
time and manner prescribed by the Committee.

5

--------------------------------------------------------------------------------

                     (e)        Notwithstanding anything herein to the contrary,
no member of the Committee shall be eligible to participate in the Plan.

SECTION 6. PARTICIPANT CONTRIBUTIONS.

                     (a)        Upon enrollment in the Plan a Participant shall
elect, in the manner described in Section 5(b), a rate of payroll deduction
contributions in an amount equal to a whole percentage not less than 1% and not
more than 15% of such Participant’s Compensation for each payroll period,
beginning as soon as administratively practicable following the Participant’s
Eligibility Date and election to enroll in the time and manner prescribed by the
Committee.

                     (b)        A Participant shall have the right from time to
time to increase or decrease his or her designated rate of payroll deductions
under the Plan by making an election authorizing such increase or decrease, in
the time and manner prescribed by the Committee. Such election shall specify a
percentage rate of payroll deduction contributions not less than 0% and not more
than 15%. A Participant also may elect to withdraw from the Plan for the
remainder of a calendar year, as described in Section 8. A decrease of a payroll
deduction election hereunder to 0% shall not be treated as a withdrawal from the
Plan for this purpose. A Participant’s election to change his or her rate of
payroll deductions hereunder shall become effective as soon as administratively
practicable after such election is received by the Benefits Representative or
its designee.

                     (c)        A Participant’s designated rate of payroll
deductions as in effect on the last day of a Purchase Period shall continue in
effect during the subsequent Purchase Period unless and until the Participant
files a change in the rate of payroll deductions as described in subsection (b)
of this Section, or elects to withdraw from participation for the Purchase
Period as described in Section 8.

                     (d)        All payroll deductions in the possession of the
Company shall be segregated from the general funds of the Company. The Committee
shall cause to be established a separate Employee Stock Purchase Account on
behalf of each Participant to which shall be credited his or her payroll
deduction contributions made under the Plan. Such Employee Stock Purchase
Accounts shall be solely for accounting purposes, and there shall be no
segregation of assets among the separate Accounts. Such Accounts shall not be
credited with interest or other investment earnings. Each Employee Stock
Purchase Account shall be restricted to the uses provided herein until such time
as the Company applies the amounts credited thereto to purchase the applicable
Company Shares under the Plan on behalf of Participants.

SECTION 7. PURCHASE OF COMPANY SHARES.

                     (a)        Subject to a Participant’s right of withdrawal
from the Plan for the remainder of a calendar year, as described in Section 8
hereof, the balance of each Participant’s Employee Stock Purchase Account shall
be applied on each Purchase Date to purchase the applicable Company Shares by
dividing the balance of such account as of such date by the Purchase Price of
the applicable Company Share as of such date. A Participant’s purchase of the
applicable Company Shares shall be rounded to the nearest one-ten thousandth of
a share (or such other fractional interest prescribed by the Committee). The
Participant’s Employee Stock Purchase

6

--------------------------------------------------------------------------------

Account shall be debited by the amounts applied to purchase such applicable
Company Shares, and the Participant’s Stock Account shall be credited with such
applicable Company Shares.

                     (b)        Upon termination of employment for any reason,
the Participant’s participation in the Plan shall cease and the entire balance
of the Participant’s Employee Stock Purchase Account shall be refunded to the
Participant as soon as administratively practicable thereafter.

                     (c)        Notwithstanding any provision of this Plan to
the contrary, a Participant’s right to purchase Company Shares during any
calendar year shall be limited to the extent necessary so that the Participant’s
right to purchase Company Shares under this Plan and under all other employee
stock purchase plans maintained by members of the Controlled Group shall not
accrue at a rate in excess of $25,000 of the Fair Market Value of Company Shares
(determined on the grant date) for any calendar year determined in accordance
with section 423(b)(8) of the Code and regulations promulgated thereunder. Any
portion of the balance of a Participant’s Employee Stock Purchase Account in
excess of the amount necessary to purchase shares on a Purchase Date in
accordance with the foregoing limitation shall be refunded to the Participant as
soon as administratively practicable thereafter.

                     (d)        Notwithstanding any provision of the Plan to the
contrary, the maximum number of shares which shall be available for purchase
under the Plan shall be 250,000 Common Shares and 320,000 Special Common Shares,
subject to adjustment as provided in Section 11. The Common Shares and Special
Common Shares to be sold under this Plan may, at the election of the Company, be
treasury shares, shares originally issued for such purpose or shares purchased
by the Company. In the event the amount of Common Shares or Special Common
Shares to be purchased on behalf of all Participants collectively exceeds the
applicable number of such Shares available for purchase under the Plan, the
number of Common Shares or Special Common Shares, as the case may be, to be
purchased by each Participant under this Section shall be determined by
multiplying the number of such Shares which the Participant elected to purchase
on such Purchase Date by the following fraction (or by applying such other
equitable adjustment on a uniform basis as may be determined by the Committee):

The number of Common Shares or Special Common Shares, as applicable, available
for purchase
on the Purchase
Date                                                                                                                          
The number of Common Shares or Special Common Shares, as applicable, to be
purchased
by all Participants on the Purchase Date

Any portion of the balance of a Participant’s Employee Stock Purchase Account
that is not applied to purchase Common Shares or Special Common Shares on a
Purchase Date as a result of the foregoing adjustment shall be refunded to the
Participant as soon as administratively practicable thereafter.

SECTION 8. PARTICIPANT'S RIGHT TO WITHDRAW.

                     At any time during a Purchase Period, but in no event later
than 15 days (or such shorter period prescribed by the Committee) prior to the
Purchase Date for such Purchase Period, a Participant may elect to withdraw from
participation in the Plan. A withdrawal election shall

7

--------------------------------------------------------------------------------

be made in the time and manner prescribed by the Committee. Upon a Participant’s
election to withdraw from the Plan pursuant to this Section, the amount credited
to the Participant’s Employee Stock Purchase Account shall be refunded to the
Participant as soon as is administratively practicable, and such Participant’s
participation in the Plan shall be terminated for the remainder of the calendar
year in which such withdrawal election is made. The Participant shall be
eligible to recommence participation in the Plan on or after the first day of
the following calendar year in the time and manner prescribed by the Committee.

SECTION 9. SUSPENSION ON ACCOUNT OF EMPLOYEE'S HARDSHIP WITHDRAWAL.

                     If a Participant makes a hardship withdrawal from the
Telephone and Data Systems, Inc. Tax-Deferred Savings Plan or any other plan
with a cash or deferred arrangement qualified under section 401(k) of the Code
which plan is sponsored, or participated in, by any Employer, such Participant
shall be suspended from making payroll deductions under this Plan for a period
of six months from the date of such hardship withdrawal. The balance of such
Participant’s Employee Stock Purchase Account shall be applied to purchase the
applicable Company Shares on the Purchase Date next occurring after the
effective date of such hardship withdrawal, except to the extent the Participant
withdraws from the Plan for the remainder of the calendar year, as described in
Section 8, or discontinues participation in this Plan on account of the
Participant’s termination of employment. After the expiration of such six-month
period, the Participant may resume active participation in the Plan by electing
to resume making payroll deductions hereunder, in the time and manner prescribed
by the Committee, unless the Participant has withdrawn from participation in the
Plan as described in Section 8 for the remainder of the calendar year which
contains the date of expiration of such six-month period.

SECTION 10. STOCK ACCOUNT; ISSUANCE OF CERTIFICATES.

                     (a)        A Stock Account shall be established on behalf
of each Participant for whom shares are purchased under this Plan (or, if so
designated by the Participant, on behalf of such Participant and one other
person as such Participant may designate as joint tenants with right of
survivorship).

                     (b)        As of each Purchase Date, the applicable Company
Shares purchased on a Participant’s behalf (including the right to fractional
shares) shall be credited to the Participant’s Stock Account and shall be
registered in the name of the Nominee. All rights accruing to an owner of record
of such Company Shares, including dividend, voting and tendering rights, shall
belong to the Participant for whom such Stock Account is established (including
any joint tenant or, in the case of a deceased Participant, the Participant’s
estate).

                     (c)        The Nominee shall establish procedures pursuant
to which a Participant (including any joint tenant or, in the case of a deceased
Participant, the executor or administrator of the Participant’s estate) can
elect that the shares credited to the Participant’s Stock Account shall be
registered in the name of such Participant, or in the names of such Participant
and one other person as the Participant may designate as joint tenants with
right of survivorship, as the case may be. Such a joint tenancy designation
shall not apply to shares registered by the Participant’s estate after the
Participant’s death. As soon as administratively practicable after

8

--------------------------------------------------------------------------------

such election, certificates representing such shares shall be issued to the
Participant (including any joint tenant or, in the case of a deceased
Participant, to the Participant’s estate). The Nominee shall also establish
procedures pursuant to which a Participant (or the executor or administrator of
the Participant’s estate) can receive a cash payment in lieu of any fractional
shares credited to his or her Stock Account.

SECTION 11. CHANGES IN THE COMPANY'S CAPITAL STRUCTURE.

                     In the event of any conversion, stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin-off or other similar change in
capitalization or event, or any distribution to holders of shares of the Company
stock other than a regular cash dividend, the Committee shall adjust equitably
(a) the number and class of shares or other securities that are reserved for
sale under the Plan, (b) the number and class of shares or other securities that
are subject to outstanding options, (c) the maximum number of shares that can be
purchased by a Participant, and (d) the appropriate market value and other price
determinations applicable to the options. The Committee shall make all
determinations under this Section 11 in its sole discretion and all such
determinations shall be conclusive and binding.

SECTION 12. AMENDMENT OF THE PLAN.

                     The Board may at any time, and from time to time, amend the
Plan in any respect; provided, however, that any amendment that changes the
number of shares to be reserved under the Plan (other than as provided in
Section 11), or that otherwise requires stockholder approval under applicable
law, shall not be effective unless stockholder approval is obtained in the time
and manner prescribed by law.

SECTION 13. TERMINATION OF THE PLAN.

                     While it is intended that the Plan remain in effect until
the Termination Date, the Board may terminate the Plan at any time in its
discretion. Upon termination of the Plan, the Committee shall terminate payroll
deductions and shall apply the balance of each Participant’s Employee Stock
Purchase Account to purchase applicable Company Shares as described in Section 7
as if such termination date were a Purchase Date under the Plan and were the
last day of the Plan. Notwithstanding the foregoing, upon termination of the
Plan, a Participant may elect, in the time and manner prescribed by the
Committee, to withdraw from participation in the Plan. As soon as
administratively practicable after the termination of the Plan, the Committee
shall refund to the Participant any amount in his or her Employee Stock Purchase
Account, if any, that has not been applied to purchase applicable Company Shares
as a result of the Participant’s election to withdraw from the Plan or as a
result of the application of any limitation hereunder.

                     Notwithstanding any provision in the Plan to the contrary,
the Plan shall automatically terminate as of the Purchase Date on which all
applicable Company Shares available for purchase under the Plan shall have been
purchased by Participants under the Plan.

SECTION 14. MISCELLANEOUS.

9

--------------------------------------------------------------------------------

                     (a)        The Plan is subject to the approval of a
majority of the votes cast on the matter by the stockholders of the Company
within twelve months before or after its adoption by the Board.

                     (b)        The right to purchase applicable Company Shares
under this Plan shall not be transferable by any Participant other than by will
or the laws of descent and distribution, and must be exercisable, during his or
her lifetime, only by the Participant.

                     (c)        No Participant shall have rights or privileges
of a stockholder of the Company with respect to shares purchasable under this
Plan unless and until the Participant shall become the holder of record of one
or more applicable Company Shares.

                     (d)        The Company is not obligated to repurchase any
applicable Company Shares acquired under the Plan.

                     (e)        The sale and delivery of applicable Company
Shares under the Plan shall be in compliance with relevant statutes and
regulations of governmental authorities, including state securities laws and
regulations, and with the regulations of applicable stock exchanges.

                     (f)        This Plan and all determinations made hereunder
and action taken pursuant hereto shall be governed by the laws of the State of
Illinois and construed in accordance therewith.

                     (g)        Each Employer, by adopting the Plan, appoints
the Company and the Board as its agents to exercise on its behalf all of the
powers and authorities hereby conferred upon the Company and the Board by the
terms of the Plan, including, but not by way of limitation, the power to amend
and terminate the Plan. The authority of the Company and the Board to act as
such agents shall continue for as long as necessary to carry out the purposes of
the Plan.

10

--------------------------------------------------------------------------------